DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 19 is rejected because it is not understood how can the same open ended waveguide having two different shapes. Claim 19 recites the reflector antenna of Claim 16, wherein the open ended waveguide is tapered. Claim 16 recites the feed of Claim 14, wherein the open ended waveguide has a square cross-sectional shape. Clarification is necessary.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 20 recites the reflector antenna of Claim 16, wherein the open ended waveguide has a square cross-sectional shape; wherein the waveguide has a square cross-sectional shape has already recited in claim 16.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 14, 16 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by West et al. (US 6,650,291).
In claim 14, West discloses a feed (space feed – Fig. 2A) for use with a reflector antenna (col. 1, line 39), the feed comprising: 
an array of dual linear polarized orthomode transducers (col. 9, lines 52-59; Circular polarization is possible with this array architecture with the following implementations: circularly polarized waveguide feeds with fixed vertical and horizontal phase shifts within the lens assembly, dual circularly polarized feeds with fixed vertical and horizontal phase shifts within the lens assembly, and dual linear feeds with +/- 90° relative phase shift between the vertical and horizontally polarized signals either within the lens assembly or at the feed), wherein each dual linear polarized orthomode transducer (col. 9, lines 44-47; feed horn 220 of FIG. 2a may be a dual polarized waveguide horn with an orthomode transducer (OMT) to simultaneously generate two senses of linear polarization at the same frequency) is coupled to an open ended waveguide (304 is open end waveguide).
In claim 16, West further discloses the feed of Claim 14, wherein the open ended waveguide has a square cross- sectional shape (open end square waveguide 304 in Fig. 3a).
In claim 17, West discloses a reflector antenna comprising: 
a reflector (col. 1, line 39); and 
an array of dual linear polarized orthomode transducers (col. 9, lines 52-59; Circular polarization is possible with this array architecture with the following implementations: circularly polarized waveguide feeds with fixed vertical and horizontal phase shifts within the lens assembly, dual circularly polarized feeds with fixed vertical and horizontal phase shifts within the lens assembly, and dual linear feeds with +/- 90° relative phase shift between the vertical and horizontally polarized signals either within the lens assembly or at the feed) spaced apart from the reflector, wherein each dual linear polarized orthomode transducer is coupled to an open ended waveguide (col. 9, lines 44-47; feed horn 220 of FIG. 2a may be a dual polarized waveguide horn with an orthomode transducer (OMT) to simultaneously generate two senses of linear polarization at the same frequency) is coupled to an open ended waveguide (304 is open end waveguide).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 9, 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lundstedt et al. (US 2017/0207528 A1) in view of Kinsey (US 5,612,702) and further in view of West et al.
In claim 1, Lundstedt discloses in Figs. 1 and 5, a reflector antenna comprising: 
a reflector (subreflector 42) having a reflector plane of symmetry (as shown); 
a feed (antenna feed 34) spaced apart at a focal distance from the reflector (42); 
 except of explicitly disclosing  
a beamforming network operatively coupled to the feed and configured to generate a Sigma pattern and a Delta pattern in a plane orthogonal to the reflector plane of symmetry.
However, Kinsey discloses in Fig. 11, a beamforming network (15/16) operatively coupled to the feed (feed port 14) and configured to generate a Sigma pattern and a Delta pattern (col. 6, lines 5-7, the output ports provide the sum and difference patterns .SIGMA. and .DELTA; and col. 7, line 45, the beamforming networks 15, 16 each have .SIGMA. and .DELTA. ports.) in a plane.
Further, Lundstedt shows the plane of the antenna feed 34 is orthogonal to the reflector plane of symmetry (subreflector 42).
Wherein, West discloses a feed comprising an array of dual linear polarized elements (col. 9, lines 52-59; Circular polarization is possible with this array architecture with the following implementations: circularly polarized waveguide feeds with fixed vertical and horizontal phase shifts within the lens assembly, dual circularly polarized feeds with fixed vertical and horizontal phase shifts within the lens assembly, and dual linear feeds with +/- 90° relative phase shift between the vertical and horizontally polarized signals either within the lens assembly or at the feed).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings to provide antenna feed support that is configured to mount a circularly polarized antenna feed to an antenna dish to extend outward along a longitudinal axis of the circularly polarized antenna feed with respect to a reflective surface of the antenna dish.
In claim 2, Lundstedt in view of Kinsey and West discloses the reflector antenna of Claim 1, wherein Lundstedt discloses the reflector (42) has a diameter (see Fig. 1); except for disclosing a ratio of the focal distance to the diameter is less than 0.55.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have been obvious in the art to one having ordinary skill in the art at the time the invention was made for a ratio of the focal distance to the diameter to be less than 0.55, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court held that "obvious to try" was a valid rationale for an obviousness finding, for example, when there is a "design need" or "market demand" and there are a "finite number" of solutions. 550 U.S. at 421 ("The same constricted analysis led the Court of Appeals to conclude, in error, that a patent claim cannot be proved obvious merely by showing that the combination of elements was ‘[o]bvious to try.’ ... When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was 
In claim 9, Lundstedt in view of Kinsey and West further discloses the reflector antenna of Claim 1, wherein West further discloses the array of dual linear polarized elements each comprise an orthomode transducer (col. 9, lines 44-47; feed horn 220 of FIG. 2a may be a dual polarized waveguide horn with an orthomode transducer (OMT) to simultaneously generate two senses of linear polarization at the same frequency).
In claim 11, Lundstedt in view of Kinsey and West discloses the reflector antenna of Claim 1, wherein West further discloses the array of dual linear polarized elements each comprise an open ended waveguide (open end square wave guide 304 in Fig. 3a).
In claim 13, Lundstedt in view of Kinsey and West discloses the reflector antenna of Claim 11, wherein West further discloses the open ended waveguide has a square cross-sectional shape (open end square wave guide 304 in Fig. 3a).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lundstedt in view of Kinsey and West as applied to claim 1 above, and further in view of Frazita et al. (US 2002/0167449 A1).
In claim 3, Lundstedt in view of Kinsey discloses the reflector antenna of Claim 1, except disclosing the beamforming network is configured to generate the Sigma pattern and the Delta pattern in orthogonal polarizations.
However, Frazita discloses in Fig. 11, the beamforming network is configured to generate the Sigma pattern and the Delta pattern in orthogonal polarizations. ([0071] network shown in FIG. 11 can generate arbitrary orthogonal polarizations at the sum and difference ports (.SIGMA. and .DELTA.))
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings an antenna having a polarizer and a rotating phased array. MEMS phase shifters are used for electronically controlling relative phase shift between antenna elements and MEMS switches employed to provide beam steering and polarization switching.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over West et al. in view of Raghavan et al. (US 4,998,113).
In claim 15, West disclosed the feed of Claim 14; with the exception wherein the open ended waveguide is tapered.
However, Raghavan discloses in Fig 1, open ended waveguide is tapered (col. 3, line 36; the horns 16 and 24 are disclosed as being tapered structures).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings horn radiator assembly includes two horn radiators each of which is formed as a conical horn and a waveguide of constant cross section connected to the small end of the horn as a feed and providing a signal port.
12.	Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over West et al. in view of Lundstedt et al.
In claim 18, West discloses the reflector antenna of Claim 16; except of explicitly disclosing wherein the reflector has a diameter, the array of dual linear polarized orthomode transducers is spaced apart a focal distance from the reflector, and a ratio of the focal distance to the diameter is less than 0.55.

Further, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have been obvious in the art to one having ordinary skill in the art at the time the invention was made for a ratio of the focal distance to the diameter to be less than 0.55, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court held that "obvious to try" was a valid rationale for an obviousness finding, for example, when there is a "design need" or "market demand" and there are a "finite number" of solutions. 550 U.S. at 421 ("The same constricted analysis led the Court of Appeals to conclude, in error, that a patent claim cannot be proved obvious merely by showing that the combination of elements was ‘[o]bvious to try.’ ... When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under §103."). Thus, after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a personal of ordinary skill in the art to experiment to reach another workable product or process.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings to provide antenna feed support is configured to mount a circularly polarized antenna feed to an antenna dish to extend outward along a longitudinal axis of the circularly polarized antenna feed with respect to a reflective surface of the antenna dish.
13.	Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lundstedt in view of Kinsey and West as applied to claim 11 above, and further in view of Raghavan et al.
In claim 12, Lundstedt in view of Kinsey and West discloses the reflector antenna of Claim 11; except of disclosing  wherein the open ended waveguide is tapered.
However, Raghavan discloses in Fig 1, open ended waveguide is tapered (col. 3, line 36; the horns 16 and 24 are disclosed as being tapered structures).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings horn radiator assembly includes two horn radiators each of which is formed as a conical horn and a waveguide of constant cross section connected to the small end of the horn as a feed and providing a signal port.
Allowable Subject Matter
14.	Claims 4-8 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
         Related Prior Art
15.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Shimawaki et al. (US 7098859 B2) teaches in a variable power divider including a first 90° phase combiner (30), a second 90° phase combiner (40), and a phase-amplitude adjustment block (50), the phase-amplitude adjustment block (50) includes, 
Tahmisian (US 8537067 B2) teaches an antenna system comprising a first antenna corresponding to a horn antenna, a second antenna corresponding to a horn antenna disposed such that the E-plane of the second antenna is co-planar with the E-plane of the first antenna an such that an aperture of the first antenna and an aperture of the second antenna are substantially in a common plane.

16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIBOL TAN whose telephone number is (571)272-1811. The examiner can normally be reached M-F 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIBOL TAN/Primary Examiner, Art Unit 2844